DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 & 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 2, the phrase “a free end” appears to be a reference back to the already defined “a free end” of Claim 1 and therefore it is not clear whether the recitation in Claim 2 is a new and distinct limitation.  In Claim 3, the phrase “comprising a component superficially mounted on the front segment” is unclear and confusing when interpreting the claim in view of Claim 1.  Specifically, it appears that the “component” has already been positively recited within Claim 1 and is identified as the “stop element” in light of the entire disclosure.  As such, the “component” appears to be a redundant limitation.  In Claim 8, the phrase “the adjustment element comprises an element” is unclear as presently set forth since both the “adjustment element” and the “element” are deemed to correspond to the same feature [identified as (80)]; therefore, it is not clear whether the “element” is a new and distinct feature.  In Claim 9, the phrase “an adjustable-protruding portion” appears to be a reference back to the already defined “an adjustable-protruding portion” of Claim 8 and therefore it is not clear whether the recitation in Claim 9 is a new and distinct limitation.  Consequently, the remaining claims are rejected since they are dependent upon indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., [US 7,695,080].  Chen teaches of a sliding drawer (A) of a piece of furniture, comprising: a perimeter frame (figs. 4 & 11 for instance) defined by the union of a front segment (A1) and three C- connected segments (one side of the inherent two sides and the back are shown in fig. 11); 5a telescopic guide (shown in figs. 4 & 11 for instance) for linearly moving the drawer with respect to the piece of furniture, the guide comprising a part (fixed rail shown in fig. 11) that can be fixed on the piece of furniture, and a part (4) longitudinally translatable with respect to the fixed part, the translatable part comprising an arm (viewed as the narrowed distal end section – figs. 2-3) which is adapted to 10support the drawer and on which there is mounted an adjustment element (shown in fig. 15) for the inclination of the drawer with respect to the fixed part (height adjustment), wherein the front segment comprises a stop element (1) by which a free end (51) of the arm can be engaged, so that the free end of the arm opposes to a lifting 15of the drawer by abutting against a part (12) of the stop element (fig. 6 for example).  As to Claim 2, the stop element comprises or forms a cavity (13) inside which the free end of the arm is trappable, so that the free end of the arm opposes to a lifting of the drawer or shelf by abutting against a wall (upper wall) of the cavity.  As to Claim 3, the stop element, i.e., the component, is superficially mounted on the front segment to form the cavity (note figs. 4-5).  As to Claim 4, the stop element / component comprises a step (note fig. 1) and is mounted on the front segment so that the cavity is formed by a surface of the step and a wall of the front segment (fig. 5 – the cavity runs parallel to the front segment).  As to Claim 5, the stop element component / component is a solid with an L-shaped cross-section (note fig. 1).  As to Claim 6, the free end of the arm comprises a protruding tooth (51) adapted to be inserted into the cavity (shown).  As to Claim 7, the projecting tooth is arranged along a longitudinal axis of the arm (note fig. 7 for instance).  As to Claim 8, the adjustment element comprises an element (81C for instance) rotatably mounted 7in the arm to protrude from the arm and to abut on the drawer or by means of an adjustable-projection portion (9C / 8C).  As to Claim 9, the rotatably mounted element is provided with a thread (shown) and is screwed into the arm to 5protrude from the arm by means of the adjustable-protruding portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of Himelreich [US 3,282,635].  Chen teaches applicant’s basic inventive claimed drawer as outlined {mapped} above, but does not show the drawer segments as being hollow or show the corners as having 45 degree cuts.  As to this aspect, Himelreich is cited as an evidence reference for the known manufacture of a drawer (fig. 1) having hollow wall segments (note fig. 4 for instance) and corners with 45 degree cuts (note fig. 9 for instance) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawer of Chen so as to manufacture in a manner similar to Himelreich’s drawer having both hollow wall segments and 45 degree cut corners because this alternative drawer design would enhance the usefulness of Chen’s device since the hollow walls would provide the drawer with an overall reduction in weight, while the angled corners would effectively provide reinforcement in an improved manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various drawer arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
May 6, 2022

/James O Hansen/Primary Examiner, Art Unit 3637